DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-14, 16-17, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the panel" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the panel" in lines 13 & 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-14, 16, 17 & 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Game et al. (US patent 9,999,295) (hereinafter Game) in view of Quertelet et al. (US patent 8,177,172) (hereinafter Quertelet).  
Regarding claim 1, Game discloses a height-adjustable workstation comprising: a base assembly (102, 104, 106, 108) for being supported on a floor of a workspace; a work platform (126) disposed above the base assembly, the work platform having an upper surface, a lower surface, and side edges extending between the upper and lower surfaces and defining a perimeter of the work platform (Fig. 1); a lift (116) operatively connected to the work platform and configured to selectively adjust an elevation of the work platform above the base assembly; and a cable containment system (300) mounted on the base assembly, the cable containment system comprising at least one cable containment component (326) for containing cables associated with a device configured to be supported on the upper surface of the work platform, the at least one  cable containment system comprises a raceway (326) mounted to the base assembly for receiving the cables associated with the device configured to be supported on the work platform, and brackets (318, 320, 322) attached to the base assembly, each bracket comprising a vertical extension portion (see annotated Fig. 3) and a horizontal extension portion (see annotated Fig. 3) extending from the vertical extension portion and supporting the raceway (Fig. 3).  
Game does not disclose wherein the vertical extension portion of each bracket defines a slot for receiving a fastener to attach the bracket to the panel.  Quertelet teaches a bracket (28) with a vertical extension portion defining a slot (Fig. 4) to attach the bracket to an object.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Game such that the vertical extension portion of the bracket has a slot for receiving a fastener for attaching the bracket to the back panel in view of Quertelet’s teaching, because this arrangement would have provided a means for securing the bracket to the panel.  
    PNG
    media_image1.png
    475
    949
    media_image1.png
    Greyscale

Regarding claim 3, Game, as modified, teaches a workstation wherein the raceway comprises an elongate wire basket (326).
Regarding claim 4, Game, as modified, teaches a workstation wherein the cable containment system comprises a cable chain (230) mounted to the lower surface of the work platform at one end of the cable chain and mounted to the base assembly at an opposite end of the cable chain. 
Regarding claim 5, Game, as modified, teaches a workstation wherein the raceway is mounted directly below the cable chain (Fig. 8).  
Regarding claim 6, Game, as modified, teaches a workstation wherein the base assembly comprises support legs (116, 118) and a panel (304) attached to the support legs, the raceway being mounted to the panel (Fig. 3). 
Regarding claim 7, Game, as modified, teaches a workstation wherein the brackets are attached to the panel for mounting the raceway to the panel (Fig. 3).
 Regarding claim 8, Game, as modified, teaches a workstation wherein the vertical extension portion is attached directly to the panel (Fig. 3).  
Regarding claim 9, Game, as modified, teaches a workstation wherein the raceway comprises an elongate wire basket (326).  Game, as modified, does not teach the horizontal extension portion to comprise a tab configured to engage a wire of the wire basket to secure the wire basket to the bracket.  Quertelet further teaches a tab (32) on a bracket (22) configured to engage a wire to secure the wire to the bracket (Fig. 5).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Game such that the horizontal extension portion of the bracket has a tab configured to engage a wire of the wire basket in view of Quertelet’s teaching, because this arrangement would have provided a means for securing the wire basket to the bracket and prevented unwanted movement.   
Regarding claim 11, Game, as modified, teaches a workstation wherein the cable containment system comprises a plurality of raceways mounted to the base for receiving the cables associated with the device configured to be supported on the work platform (Fig. 3).
Regarding claim 12, Game, as modified, teaches a workstation wherein the work platform has a rectangular shape (Fig. 9).
Regarding claim 13, Game, as modified, teaches the workstation as claimed.  Game, as modified, does not teach a workstation wherein the work platform has a generally square shape.  Since applicant did not traverse the examiners taking of OFFICIAL NOTICE that work platforms having a generally square shape are common and well known in the art this has become prior art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Game, as previously modified, wherein the work platform is 
Regarding claim 22, Game, as modified, teaches a workstation wherein an entirety of the cable containment system is disposed within the perimeter of the work platform (Fig. 1).
Regarding claim 14, Game discloses a workstation assembly comprising: a first height-adjustable workstation comprising a base assembly (102, 104), a work platform (126) disposed above the base assembly, a lift (116) operatively connected to the work platform and configured to selectively adjust an elevation of the work platform above the base assembly, and a cable containment system (300) mounted on the base assembly, the cable containment system comprising at least one cable containment component (326) for containing cables associated with a device configured to be supported on the work platform; the at least one cable containment component including a raceway (326) mounted to the base assembly for receiving the cables associated with the device configured to be supported on the work platform, and brackets (318, 320, 322) attached to the base assembly, each bracket comprising a vertical extension portion (see annotated Fig. 3) and a horizontal extension portion (see annotated Fig. 3) extending from the vertical extension portion and supporting the raceway; and a second height-adjustable workstation comprising a base assembly (106, 108), a work platform (130) disposed above the base assembly of the second height-adjustable workstation, a lift (116) operatively connected to the work platform of the second height-adjustable workstation and configured to selectively adjust an elevation of the work platform of the second height-adjustable workstation above the base assembly of the second height-adjustable workstation, and a cable containment system (300) mounted on the base assembly of the second height-adjustable workstation, the cable 
Game does not disclose wherein the vertical extension portion of each bracket of the first and second height-adjustable workstations define a slot for receiving a fastener to attach the bracket to the panel.  Quertelet teaches a bracket (28) with a vertical extension portion defining a slot (Fig. 4) to attach the bracket to an object.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Game such that the vertical extension portion of each bracket has a slot for receiving a fastener for attaching the bracket to the back panel in view of Quertelet’s teaching, because this arrangement would have provided a means for securing the bracket to the panel.  
Regarding claim 16, Game, as modified, teaches a workstation wherein the cable containment system of each of the first and second height-adjustable workstations comprises a 
Regarding claim 17, Game, as modified, teaches a workstation wherein each raceway is mounted directly below a respective cable chain (Fig. 8).
Regarding claim 19, Game, as modified, teaches a workstation wherein the work platform of the first height adjustable workstation has a rectangular shape (Fig. 9).  Game, as modified, does not teach a workstation wherein the second height adjustable workstation has a generally square shape.  Since applicant did not traverse the examiners taking of OFFICIAL NOTICE that work platforms having a generally square shape are common and well known in the art this has become prior art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Game, as previously modified, wherein the second work station has a generally square shape, because this arrangement would have replaced one known shape with another known shape.
Regarding claim 20, Game, as modified, teaches a workstation wherein the work platforms of the first and second height-adjustable workstations each have a rectangular shape (Fig. 9).
Regarding claim 21, Game, as modified, teaches a workstation wherein the cable containment component of the first height-adjustable workstation is disposed at a same height as the cable containment component of the second height-adjustable workstation so that cables can be routed between the first height-adjustable workstation and the second height-adjustable workstation (Fig. 1).
Regarding claim 22, Game, as modified, teaches a workstation wherein the cable containment component of the first height-adjustable workstation is disposed at a same height as 
Regarding claim 23, game discloses a height-adjustable workstation comprising: a base assembly (102, 104, 106, 108) for being supported on a floor of a workspace; a work platform (126) disposed above the base assembly, the work platform having an upper surface, a lower surface, and side edges extending between the upper and lower surfaces and defining a perimeter of the work platform (Fig. 1); a lift (116) operatively connected to the work platform and configured to selectively adjust an elevation of the work platform above the base assembly; and a cable containment system (300) mounted on the base assembly, the cable containment system comprising at least one cable containment component (326) for containing cables associated with a device configured to be supported on the upper surface of the work platform, the at least one cable containment component comprising a raceway  (326) mounted to the base assembly for receiving the cables associated with the device configured to be supported on the work platform, and brackets (318, 320, 322) attached to the base assembly, each bracket comprising a vertical extension portion (see annotated Fig. 3) and a horizontal extension portion (see annotated Fig. 3) extending from the vertical extension portion and supporting the raceway, wherein the raceway comprises an elongate wire basket (326).  
Game does not disclose the horizontal extension portion including a tab configured to engage a wire of the wire basket to secure the wire basket to the bracket.  Quertelet further teaches a tab (32) on a bracket (22) configured to engage a wire to secure the wire to the bracket (Fig. 5).  As such, it would have been obvious to one of ordinary 
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but new rejections to the claims are presented in view of Game and Quertelet.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637